Citation Nr: 9935569	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of Improved Death Pension benefits in the amount 
of $7,688 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 decision by the 
Committee on Waivers and Compromises (the Committee) at the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the Committee 
determined that the appellant had not timely filed a request 
for waiver of recovery of an overpayment of Improved Death 
Pension benefits in the amount of $7,688.


FINDINGS OF FACT

1.  By letter dated February 22, 1997, the appellant, who had 
been receiving Improved Death Pension benefits, was informed 
of the pension overpayment of $7,688, of her right to request 
a waiver, and that such a request must be submitted within 
180 days from the date of that notice.

2. The appellant's request for waiver of recovery of the 
overpayment at issue was first received by VA on October 30, 
1997.



CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of Improved Death Pension benefits in the amount 
of $7,688, was not timely filed.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An application for waiver of recovery of an overpayment of 
any monetary benefit will be considered only if received 
within 180 days following the date of notice of indebtedness 
by VA to the debtor.  38 U.S.C.A. § 5302(a) (West 1991).  The 
Secretary shall include in the notification to the payee a 
statement of the right of the payee to submit an application 
for waiver under this subsection and a description of the 
procedures for submitting the application.  Id.

The facts in this case are not in dispute.  By letter dated 
February 10, 1997, the RO informed the appellant that due to 
her failure to submit an income report, Improved Death 
Pension benefits had been terminated, effective January 1, 
1995, which had created an overpayment of benefits that had 
been paid to her.  In a February 22, 1997, letter, the RO 
notified the appellant that the pension overpayment was 
$7,688, that she had the right to request a waiver, and that 
such a request must be submitted within 180 days from the 
date of that notice.  The appellant submitted a request for 
waiver of recovery of the overpayment on October 30, 1997.  

At a hearing before the undersigned in June 1999, the 
appellant testified that she received the notification in 
February 1997; however, the notification was worded in a way 
that made it difficult to understand and that she did not 
realize that her request for a waiver was untimely.  She also 
testified that she submitted her request for waiver in 
October 1997.  

In the instant case, in a February 22, 1997, letter, the RO 
notified the appellant of the overpayment of Improved Death 
Pension benefits and of her right to request waiver of its 
recovery within 180 days.  Despite notice of the 180-day time 
limit to request a waiver, the appellant did not submit her 
request until October 30, 1997.  Because this was more than 
180 days following notice to her of her right to request a 
waiver, her request was not timely filed.  

The appellant states that she is in debt and cannot pay the 
debt that is owed to VA.  She states that she is unable to 
work because of tennis elbow and carpal tunnel syndrome.  She 
has also has submitted evidence concerning her inability to 
pay the overpayment of $7,688.  However, in the absence of a 
timely request for waiver of recovery of this overpayment, 
the Board may not consider her ability to repay the 
indebtedness.


ORDER

Because the appellant's request for waiver of recovery of the 
overpayment of Improved Death Pension benefits in the amount 
of $7,688 was not timely filed, the appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

